department of the treasury internal_revenue_service washington d c date uilc number release date internal_revenue_service national_office field_service_advice memorandum for from subject assistant chief_counsel field service cc dom fs internal_revenue_service national_office field_service_advice this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b fye-1 date date date date issue whether a form_872 consent to extend the time to assess tax is a valid waiver when it refers to the successor_in_interest of b but the cover letter correctly refers to b conclusion the form_872 can be defended as a valid waiver of the period of limitation for b facts the service has issued a notice_of_deficiency to b for b’s fye-1 tax_liability b has filed a petition in tax_court alleging in part that the form_872 was not valid for fye-1 on date b’s shareholders began the process of liquidating b into a on date b filed its federal_income_tax return for fye-1 b filed its certificate of dissolution on date on date a form_872 was obtained for fye-1 the corporate name was listed as a successor_in_interest to b the ein was the ein for b the form was signed by the person who was president of both a and b the revenue_agent who prepared the form was aware that b had liquidated into a the cover letter to the form states that the form was for fye-1 of b in addition a had not filed a tax_return for fye-1 law and analysis the service generally has three years from the date the return was filed to assess the tax sec_6501 the service and the taxpayer may however extend the period of limitation any time before the three-year period has expired sec_6501 in this case date was within three years of date therefore if the notice is valid the period of limitations is extended under sec_6501 in this case b contends that the form_872 extended the period of limitations with respect to a but not for b b bases its argument on the fact that the name and ein of the taxpayer in the upper right corner of the agreement is that of a although a form_872 is not a contract contract principles apply because sec_6501 requires that the service and the taxpayer enter into a written_agreement 92_tc_776 80_tc_1035 woods involved a form 872-a that was not ambiguous but misstated the intent of the parties in that case the parties signed a written extension that referred to solar environments inc the parties intended to extend the period of limitations for solar equipment inc the cover letter also erroneously referred to solar environments for the year at issue woods had no interest in solar environments the court found that this was a case of mutual mistake the court noted that where a written_agreement does not conform with the actual agreement between the parties a court may reform the writing to conform with the parties’ intentions woods t c pincite the instant case is distinguishable from woods in two minor and we think insignificant respects first the cover letter in woods copied the mistake made on the form 872-a in the present case the cover letter correctly states the parties’ intention to extend the period of limitation for b second the taxpayer in woods had no interest in solar environments during the year for which the limitations_period was extended in the present case a was the successor to b and the same person was president of both a and b we think there is sufficient evidence showing that the taxpayer and the service intended to extend the period of limitation for b rather than for a first the cover letter states that the extension applies to b second the ein listed in the extension is that of b third the parties were involved in negotiations involving b’s liability for fye-1 fourth a never filed a tax_return for fye-1 in light of the above we recommend that this case falls within the parameters of woods and that the service should argue that the tax_court should reform the extension to reflect the intentions of the parties if you have any further questions please call if a was not in existence for fye-1 it would not be required to file a tax_return and would not have any_tax liability for that period if a was in existence and was required to file a tax_return for fye-1 the period of limitations would be open indefinitely under sec_6501 and there would have been no need for the parties to execute an extension
